15-22802-rdd        Doc 179        Filed 03/01/19         Entered 03/01/19 15:17:42                    Main Document
                                                         Pg 1 of 3


   Reich, Reich & Reich, P.C.
   Attorneys for Debtor
   235 Main Street, 4th Floor
   White Plains, NY 10601
   (914) 949-2126
   By: Jeffrey A. Reich
   jreich@reichpc.com

   UNITED STATES BANKRUPTCY COURT
   SOUTHERN DISTRICT OF NEW YORK
   --------------------------------------------------------X
   In re:
                                                                                  Chapter 11
             ROBERT PILCHIK, MD
                                                                                  Case No. 15-22802 (RDD)
                                       Debtor.
   --------------------------------------------------------X

           ROBERT PILCHIK, MD’S CERTIFICATION OF BALLOTS WITH
        RESPECT TO HIS CHAPTER 11 PLAN OF REORGANIZATION (“PLAN”)

   TO THE HONORABLE ROBERT D. DRAIN
   UNITED STATES BANKRUPTCY JUDGE:

             Robert Pilchik, MD (the “Debtor”) does hereby submit to the Court that the Plan

   should be deemed accepted by the creditors of Class 4 under the Plan, which Class is

   impaired by the Plan under Section 1124 of the Bankruptcy Code, and does hereby

   certify that the Plan has been accepted in writing by the creditors in Class 4 holding at

   least two thirds in amount and more than one half in number of the voting allowed claims

   of such class that have accepted or rejected the Plan as follows:

       Number and Amount of Class 4                           Number and Amount of Class 2
       Claims Accepting Plan                                  Claims Rejecting Plan

       1 – Internal Revenue Service (“IRS”)                   NONE
           in the amount of $372,587.44,
           together with statutory interest1

   1
     The IRS’ Class 4 vote in favor of the Plan is conditioned upon the Debtor’s agreement to propose certain language
   amendments to the Plan to the Court at the Confirmation Hearing that have no effect on the distribution to other
   creditors under the Plan and further that the proposed additional language actually being included in the final
   confirmation order. 




                                                             1
15-22802-rdd        Doc 179        Filed 03/01/19         Entered 03/01/19 15:17:42                    Main Document
                                                         Pg 2 of 3




             The Debtor does hereby submit to the Court that the Plan should be deemed

   accepted by the creditors of Class 6 under the Plan, which Class is impaired by the Plan

   under Section 1124 of the Bankruptcy Code, and does hereby certify that the Plan has

   been accepted in writing by the creditors in Class 6 holding at least two thirds in amount

   and more than one half in number of the voting allowed claims of such class that have

   accepted or rejected the Plan as follows:

       Number and Amount of Class 6                           Number and Amount of Class 6
       Claims Accepting Plan                                  Claims Rejecting Plan


       1 – One West Bank, N.A. having a
           Class 6 claim in the amount of                               NONE
           $53,192.82;

       2- The IRS having a Class 6 claim
          in the amount of $127,000.202; and

       3 – American Express Centurion Bank
           having a Class 6 claim in the amount
           of $6,663.59




   2
     The IRS’ Class 6 vote in favor of the Plan is conditioned upon the Debtor’s agreement to propose certain language
   amendments to the Plan to the Court at the Confirmation Hearing that have no effect on the distribution to other
   creditors under the Plan and further that the proposed additional language actually being included in the final
   confirmation order.


                                                             2
15-22802-rdd    Doc 179     Filed 03/01/19      Entered 03/01/19 15:17:42      Main Document
                                               Pg 3 of 3


   The undersigned certify that they have carefully examined the vote on the Plan and

   submit that it is proper in form and substance.

   Date: White Plains, New York
         March 1, 2019

                                                 Reich, Reich & Reich, P.C.
                                                 Attorneys for the Debtor

                                         By:    /s/Jeffrey A. Reich
                                                  Jeffrey A. Reich
                                                  235 Main Street, 4th Floor
                                                  White Plains, NY 10601
                                                  (914) 949-2126
                                                  jreich@reichpc.com




                                                 3
